                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS

Ian Charles Armstrong,                            )
      Plaintiff,                                  )
                                                  )   Case No. 16 C 9215
             v.                                   )
                                                  )   Honorable Matthew F. Kennelly
Cook County, Illinois, et al.,                    )
      Defendants.                                 )

          MICHAEL TYLOR’S RESPONSE TO ARMSTRONG’S MOTION
                TO EXCLUDE THREE TRIAL WITNESSES

      NOW COMES Defendant, Michael Tylor (“Defendant Tylor”), by and through

his attorney, John C. Coyne, and urges this Court to deny Plaintiff’s motion to bar

three trial witnesses: Tushar Advani, Monica Abner, and Isabel Guzman. These

three individuals (“subject witnesses”) provided medical treatment to Plaintiff

during his subject detention in Cook County Jail. First, both the identity of these

witnesses as well as the content and relevance of their presumed knowledge as to

the claims and defenses of this case were well known to Plaintiff long before

Plaintiff’s motion was brought. Second, the subject witnesses are rebuttal (which

includes impeachment) witnesses. They will be called to rebut and/or impeach

testimony of Plaintiff which controverts the contents of medical records they

generated as a result of their treatment of Plaintiff. Additional bases in support of

Defendant. Michael Tylor’s Response is set forth below. Insofar as undersigned

counsel for Defendant Tylor only filed an appearance in this case on January 28,

2019 (well-after the close of all discovery), Defendant Tylor also adopts the

Response motion filed by co-defendants.




                                          1
                                      ARGUMENT

      Plaintiff does not appear to dispute that Co-Defendants’ counsel disclosed

Plaintiff’s medical records, which were generated by treatment rendered to Plaintiff

by the subject witnesses, on August 3, 2018. Co-Defendants disclosed the identity of

“any and all medical treaters of Plaintiff for medical conditions related to alleged

injuries from the conditions of confinement.” Co-Defendants Rule 26(a) disclosures;

Exhibit “A”. Plaintiff appears to take takes issue with the completeness of the

disclosures. In particular, Plaintiff complains that he has not received a synopsis of

what Defendants anticipate the treaters will testify to at trial. This claim is

disingenuous for the reasons set forth above. Furthermore, however, undersigned

counsel for Defendant Tylor provided the expected testimony in an email to

Plaintiff’s counsel on November 8th, 2019, setting forth a “synopsis” of the expected

subject witness testimony to involve “what, if any, complaints Plaintiff made

pertaining to headaches, dizziness and mental anguish.” Exhibit “B”. There is no

harm or prejudice to Plaintiff since both his expected testimony regarding damages,

as well as the content of his own medical records, were well known to Plaintiff no

later than August 3, 2018, more than fifteen months ago. Any attempt to feign

surprise or prejudice, in light of this fact, is disingenuous.

      Plaintiff himself controls the scope of his testimony. If he testifies to “facts”

that are inconsistent with the medical records he has had in his possession since no

later than fifteen months ago, his treaters may rebut said testimony by testifying as




                                            2
to (1) the accuracy of the medical record, and (2) their recollection of statements

Plaintiff made at the time of the subject treatment. This is proper

rebuttal/impeachment testimony and Plaintiff was on notice of its existence no later

than fifteen months ago.

      Plaintiff has no sound basis for the pre-emptive exclusion of testimony offered

to contradict his own potential misstatements at trial. When he testifies in his case

in chief, Plaintiff will open the door of relevance to the rebuttal testimony of his

medical treaters widely, somewhat, or not at all. If Plaintiff testifies in a manner

consistent with his medical records, there may simply be no need to call the subject

witnesses. “The proper function of rebuttal evidence is to contradict, impeach or

defuse the impact of the evidence offered by an adverse party.” United States v.

Grintjes, 237 F.3d 876, 879 (7th Cir. 2001) (internal punctuation omitted). The

subject witnesses may rebut any testimony that Plaintiff may offer at trial. Indeed,

it is the hypothetical nature of the testimony of the subject witnesses – the trigger

of which will be Plaintiff’s own trial testimony – that prevents a more detailed

synopsis of the observations that each one of them made during the course of

treatment.

      Plaintiff’s claims that “Defendants have a pattern and practice of not

following Federal Rules of Civil Procedure and Court Deadlines”, (Plaintiff’s Motion,

paragraph 7). First, this is a conclusory claim with no evidentiary content even

offered in support. Second, undersigned counsel for Defendant Tylor was appointed

as counsel for Defendant Tylor on January 28, 2019, well after the close of all




                                           3
discovery in this case. Dckt. 116. Since that time, no discovery request has been

received from Plaintiff directed to Defendant Tylor, nor would any be permitted

pursuant to the Court’s Order. Consequently, Defendant Tylor is without any,

much less a meaningful, basis to even attempt to respond to Plaintiff’s claim of non-

compliance on the part of Defendant Tylor.

      WHEREFORE, for the reasons set forth above, Defendant Tylor moves that

this Court deny Plaintiff’s motion to exclude the testimony of witnesses Tushar

Advani, Monica Abner, and Isabel Guzman.

                                              MICHAEL TYLOR

                                       By:    /s/ John C. Coyne
                                              John C. Coyne

Law Offices of John C. Coyne
53 West Jackson Blvd.
Suite 1750
Chicago, IL 60604
(312) 583-9500
jcc@johnccoynelaw.com


                           CERTIFICATE OF SERVICE

       I, John C. Coyne, certify that this document was filed and served
electronically via the Court’s CM/ECF filing system this 12th day of November,
2019.

                                       /s/ John C. Coyne




                                          4
